[Cite as In re J.D.S., 2014-Ohio-77.]



                                        IN THE COURT OF APPEALS

                            TWELFTH APPELLATE DISTRICT OF OHIO

                                          CLERMONT COUNTY




IN THE MATTER OF:                                  :
                                                          CASE NOS. CA2013-06-046
        J.D.S.                                     :                CA2013-06-051

                                                   :              OPINION
                                                                   1/13/2014
                                                   :

                                                   :



            APPEAL FROM CLERMONT COUNTY COURT OF COMMON PLEAS
                             JUVENILE DIVISION
                            Case No. 2012 JA 50530



Brafford & Phillips, Suellen M. Brafford, 285 East Main Street, Batavia, Ohio 45103, for
appellant J.D.S.

D. Vincent Faris, Clermont County Prosecuting Attorney, Judith A. Brant, 76 South Riverside
Drive, 2nd Floor, Batavia, Ohio 45103, for appellee, state of Ohio



        PIPER, J.

        {¶ 1} Defendant-appellant, J.D.S., appeals her delinquency adjudication by the

Clermont County Common Pleas Court, Juvenile Division, for cruelty to animals.

        {¶ 2} During the night of April 6 and into the early morning hours of April 7, 2012, a

crime spree occurred in the Four Seasons subdivision in Goshen Township. Homes located

in the subdivision were broken into, signs and houses were vandalized, and property was

damaged. Police also received a report that a dog had been stabbed, resulting in a
                                                                    Clermont CA2013-06-046
                                                                             CA2013-06-051

laceration from his stomach to his neck. The dog required medical attention, including

stitches and staples to close the wound.

       {¶ 3} Upon investigation, police discovered blood "right next to" the owner's fence

where the dog had been stabbed. Given the close proximity of the blood to the fence, police

determined that the person who stabbed the dog was located on the other side of the fence,

and had reached through the fence in order to stab the dog. The dog's owners reported the

incident to the news station, and also offered a reward for information on the stabbing.

       {¶ 4} The owners received four "tips" regarding the stabbing, and turned the

information over to police. Police eventually determined that J.S., her father, and her

boyfriend were responsible for the crime spree, based in part upon information received from

the dog's owners. Upon police questioning, J.S., her father, and her boyfriend admitted that

they had committed the crimes, though J.S. denied that she had stabbed the dog.

       {¶ 5} A complaint was filed in the juvenile court, charging J.S. with cruelty to animals.

The juvenile court appointed J.S. with counsel and the matter proceeded to a bench trial.

The state offered testimony from Sergeant Ron Robinson, who investigated the matter, as

well as two witnesses who testified that J.S. spoke to them about stabbing a dog. At the end

of the state's case, J.S. moved for a Crim. R. 29 motion, which was denied. The juvenile

court found J.S. delinquent and sentenced her to pay restitution to the dog's owners, 32

hours of community service, as well as several terms of probation. J.S. now appeals the

juvenile court's adjudication of delinquency, raising the following assignments of error. For

ease of discussion, we will discuss the assignments of error together because they are

interrelated.

       {¶ 6} Assignment of Error No. 1:

       {¶ 7} THE TRIAL COURT WENT AGAINST THE MANIFEST WEIGHT OF

EVIDENCE WHEN IT FOUND APPELLANT GUILTY OF ANIMAL CRUELTY.
                                              -2-
                                                                    Clermont CA2013-06-046
                                                                             CA2013-06-051

       {¶ 8} Assignment of Error No. 2:

       {¶ 9} THE TRIAL COURT ABUSED ITS DISCRETION BY NOT GRANTING

APPELLANT'S RULE 29 MOTION.

       {¶ 10} J.S. argues in her two assignments of error that the juvenile court erred in

overruling her Crim.R. 29 motion and in finding her delinquent because her adjudication is

against the manifest weight of the evidence.

       {¶ 11} We begin by noting that the parties have argued the assignments of error within

the framework of criminal law and procedure. In Ohio, being found delinquent is different

from being found guilty of a crime. In re Good, 118 Ohio App.3d 371, 375 (12th Dist.1997).

Juvenile proceedings have different rules than a criminal trial. Id. The purpose of a

delinquency proceeding is to determine if the juvenile is delinquent, i.e., has violated a law of

this state, one of its political subdivisions, or the United States which would be a crime if

committed by an adult. Id., citing R.C. 2151.02(A).

       {¶ 12} With the exception of a jury trial, juveniles are entitled to the same procedural

safeguards afforded adults in the criminal courts. See In re Gualt, 387 U.S. 1, 87 S.Ct. 1428

(1967). One of those protections requires the state to prove the allegation of delinquency by

proof beyond a reasonable doubt. Juv.R. 29(E)(4). If a delinquency allegation is not

supported by proof beyond a reasonable doubt, then the court is obligated to dismiss the

complaint. Juv.R. 29(F)(1).

       {¶ 13} During the dispositional hearing, J.S. generically moved to dismiss the charge

"under Rule 29" without specifying whether she was relying on the criminal or juvenile rule.

The parties cannot be faulted for relying on criminal law precedents to argue sufficiency and

weight of the evidence. Courts have generally relied on criminal cases when analyzing

sufficiency and weight of evidence questions in delinquency proceedings. See, e.g., In re

Jenkins, 5th Dist. Stark No. 2003CA00330, 2004-Ohio-2657 (relying on State v. Jenks, 61
                                               -3-
                                                                 Clermont CA2013-06-046
                                                                          CA2013-06-051

Ohio St.3d 259 (1991) to affirm the denial of a Juv.R. 29(F) motion claiming insufficient

evidence); In re Horton, 4th Dist. Adams No. 04CA794, 2005-Ohio-3502, ¶20 (standard to be

used in reviewing sufficiency of evidence in delinquency proceeding is the same used in

criminal convictions); In re Lower, 4th Dist. Highland No. 06CA31, 2007-Ohio-1735, ¶ 21

(same weight of the evidence standard used in criminal cases is used in reviewing

delinquency adjudications).

      {¶ 14} With the foregoing in mind, we turn to the specific arguments presented in

support of and against the assignments of error.

      {¶ 15} Pursuant to Crim.R. 29(A), "the court on motion of a defendant or on its own

motion, after the evidence on either side is closed, shall order the entry of a judgment of

acquittal of one or more offenses charged * * * if the evidence is insufficient to sustain a

conviction of such offense or offenses." On review, "an appellate court 'will not reverse the

trial court's judgment unless reasonable minds could only reach the conclusion that the

evidence failed to prove all elements of the crime beyond a reasonable doubt.'" State v.

Adams, 12th Dist. Butler No. CA2006-07-160, 2007-Ohio-2583, ¶ 19, quoting State v. Miley,

114 Ohio App.3d 738, 742 (4th Dist.1996). In order to affirm the denial of a Crim.R. 29

motion, we need only find that there was legally sufficient evidence to sustain the guilty

verdict. State v. Thompkins, 78 Ohio St.3d 380, 386 (1997).

      {¶ 16} When reviewing the sufficiency of the evidence underlying a criminal conviction,

an appellate court examines the evidence in order to determine whether such evidence, if

believed, would support a conviction. State v. Wilson, 12th Dist. Warren No. CA2006-01-

007, 2007-Ohio-2298. "The relevant inquiry is whether, after viewing the evidence in a light

most favorable to the prosecution, any rational trier of fact could have found the essential

elements of the crime proven beyond a reasonable doubt." State v. Jenks, 61 Ohio St.3d

259 (1991), paragraph two of the syllabus, superseded on other grounds.
                                             -4-
                                                                         Clermont CA2013-06-046
                                                                                  CA2013-06-051

       {¶ 17} J.S. also challenges her adjudication as being against the manifest weight of

the evidence. A manifest weight challenge examines the inclination of the greater amount of

credible evidence, offered at a trial, to support one side of the issue rather than the other.

State v. Wilson, 12th Dist. Warren No. CA2006-01-007, 2007-Ohio-2298.

               In determining whether a conviction is against the manifest
               weight of the evidence, the court, reviewing the entire record,
               weighs the evidence and all reasonable inferences, considers
               the credibility of the witnesses and determines whether in
               resolving conflicts in the evidence, the trier of fact clearly lost its
               way and created such a manifest miscarriage of justice that the
               conviction must be reversed and a new trial ordered.

State v. Cummings, 12th Dist. Butler No. CA2006-09-224, 2007-Ohio-4970, ¶ 12.

       {¶ 18} While appellate review includes the responsibility to consider the credibility of

witnesses and the weight given to the evidence, "these issues are primarily matters for the

trier of fact to decide since the trier of fact is in the best position to judge the credibility of the

witnesses and the weight to be given the evidence." State v. Walker, 12th Dist. Butler No.

CA2006-04-085, 2007-Ohio-911, ¶ 26.              Therefore, an appellate court will overturn a

conviction due to the manifest weight of the evidence only in extraordinary circumstances to

correct a manifest miscarriage of justice, and only when the evidence presented at trial

weighs heavily in favor of acquittal. Thompkins, 78 Ohio St.3d at 386.

       {¶ 19} According to R.C. 959.13(A)(1) "no person shall" "torture" or "needlessly

mutilate" an animal. J.S. argues that her adjudication was improper and that the juvenile

court should have granted her Crim.R. 29 motion because the state failed to present any

direct evidence that she tortured or mutilated the dog, and because the state's witnesses

were prejudiced against her when they testified. J.S. essentially argues that the only reason

the state's witnesses testified that she committed the offense was because they were

motivated by the reward offer and because they did not like her. However, the state

presented evidence that J.S. tortured or mutilated the dog, and the juvenile court was in the
                                                 -5-
                                                                    Clermont CA2013-06-046
                                                                             CA2013-06-051

best position to judge the credibility of the witnesses.

        {¶ 20} Sergeant Ron Robinson testified that he investigated the matter, and viewed

the area where the dog was stabbed. Sergeant Robinson testified that he found blood very

near to the fence, and that the person who stabbed the dog must have been standing on the

other side of the fence when the stabbing occurred. Sergeant Robinson stated that the fence

was made of a mesh material, and that there were openings within the fence large enough

for a person to put a hand through the fence in order to commit the stabbing. Sergeant

Robinson also testified that J.S., her boyfriend, and her father admitted to committing the

crimes in the neighborhood on the night in question, though J.S. denied stabbing the dog.

        {¶ 21} The state also presented the testimony of Ashley Wells, who stated that J.S.

told her and other visitors that she stabbed a dog in the Four Seasons neighborhood with a

"butcher's knife" through a fence. According to Well's testimony, J.S. told her that she and

her boyfriend were in the backyard of a home getting ready to jump the fence when they

heard the dog barking. J.S. told Wells that she had put her hand through the fence, stabbed

the dog in its sternum, and then pulled the knife up the dog's body towards its throat. J.S.

told Wells that she and her boyfriend ran away when they heard people come into the back

yard.

        {¶ 22} Erin Grundy also testified on behalf of the state. Grundy testified that she has

known J.S. through J.S.'s father, and that J.S. told her that she was getting ready to rob a

house when a dog came up to the fence. Grundy testified that J.S. told her that she "freaked

out and pulled a knife out and cut the dog * * *." Grundy also testified that J.S. told her that

she used a "butcher knife" to stab the dog, and that she did so through the fence.

        {¶ 23} The juvenile court found the testimony of the state's witnesses credible, and we

will not disturb that finding. Viewed in a light most favorable to the prosecution, the testimony

established that J.S. stabbed the dog with a knife, and ran that knife up the dog's sternum to
                                               -6-
                                                                   Clermont CA2013-06-046
                                                                            CA2013-06-051

its neck, thus constituting torture and mutilation of the dog. Therefore, we find that the

evidence has proven all elements of the offense beyond a reasonable doubt so that the

juvenile court's decision to overrule J.S.'s Crim.R. 29 motion was proper. J.S.'s adjudication

was also not against the manifest weight of the evidence because the juvenile court did not

clearly lose its way or create a manifest miscarriage of justice in adjudicating J.S. as

delinquent.

       {¶ 24} Having found that J.S.'s adjudication was supported by sufficient evidence, was

not against the manifest weight of the evidence, and that the juvenile court properly overruled

her Crim.R. 29 motion, J.S.'s two assignments of error are overruled.

       {¶ 25} Judgment affirmed.


       RINGLAND, P.J., and M. POWELL, J., concur.




                                              -7-